DETAILED ACTION
This action is in response to communication filed on 18 August 2021. Claims 1-20 are pending in the application and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims does not fall within at least one of the four categories of patent eligible subject matter because the claims lack any positive recitation of hardware. 
Claim 13 recites “An information processing apparatus comprising a display controller that controls a display of a flow by displaying, on a topology of a network, a symbol indicating data that flows in the network, the flow being the flowing of the data in the network, and changes a display mode for the symbol for each type of the data
Therefore, the claim does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter). Examples of claims that are not directed to any of the statutory categories include: “Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations” (see MPEP § 2106.03, subsection I). 
Dependent claims 2-18 and the independent claim 20 are similarly rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by TAKEZAWA et al. (US20160294981A1).

As to claim 1, TAKEZAWA  teaches an information processing apparatus comprising a display controller that controls a display of a flow by displaying (See fig. 3B, par. 0041, wherein as the information on an amount of traffic, the network-state displaying device generates a traffic-information table 204; as taught by TAKEZAWA), on a topology of a network (See fig. 1, par. 0022, wherein fig. 1 is a diagram of a network topology displayed on a network-state displaying device; as taught by TAKEZAWA), a symbol indicating data that flows in the network (See fig. 1, par. 0032, wherein the network-state displaying device displays a symbol 110 (#1) marked with “”on a blue first line in Link 11 in the network topology of FIG. 1, and repeatedly dynamically moves it in a direction of an arrow A (#1) from server 2 to device 8; as taught by TAKEZAWA), the flow being the flowing of the data in the network (See figs. 1-5, par. 0042, wherein the network-state displaying device displays, on the network topology, a green second line superimposed over a line corresponding to the link name, the green second line indicating a traffic state; as taught by TAKEZAWA), and changes a display mode for the symbol for each type of the data (See fig. 6, par. 0062, where in order to represent an amount of traffic in a link, not only a second line but also another symbol that is different from a moving symbol 110 indicating route information is further displayed with respect to an information element determined according to the occurrence of an event that indicates a traffic state. In FIG. 6, an amount of traffic is represented by the size of a symbol; as taught by TAKEZAWA).

As to claim 2, TAKEZAWA  teaches the limitations of claim 1. TAKEZAWA  further teaches wherein the display controller controls a display of an entire topology and a display of a partial topology, the entire topology corresponding to the entire network, the partial topology corresponding to a portion of the network (See fig. 8, par. 0064, wherein FIG. 8 illustrates examples of GUIs that designate a display/non-display of an information element via setting screens of GUI 801, whether a line reporting failure information is to be displayed on a screen of the network topology or filtered out; as taught by TAKEZAWA).

As to claim 3, TAKEZAWA  teaches the limitations of claim 2. TAKEZAWA  further teaches wherein the partial topology is a topology of a portion related to some of the flows in the network (See fig. 8, par. 0064, wherein the setting screen of GUI 803 is used for whether route information is to be displayed on the screen of the network topology , and the setting screen of GUI 804 is used for whether a traffic state is to be displayed on the screen of the network topology; as taught by TAKEZAWA).

As to claim 4, TAKEZAWA  teaches the limitations of claim 3. TAKEZAWA  further teaches wherein the some of the flows are flows that each pass through a specific device, a specific switch, or a specific interface in the network (See fig. 8, par. 0064, wherein using a setting screen of a GUI 802, whether a line indicating a setting state of a VLAN is to be displayed on the screen of the network topology is selected; as taught by TAKEZAWA).

As to claim 5, TAKEZAWA  teaches the limitations of claim 3. TAKEZAWA  further teaches wherein the some of the flows are flows that each correspond to a specific type of data (See fig. 5, par. 0055, where in step 503, the network-state displaying device determines an information element to be displayed on a link, wherein one or more information elements are selected from the route information, the failure information, the traffic information, and the VLAN information; as taught by TAKEZAWA).

As to claim 6, TAKEZAWA  teaches the limitations of claim 2. TAKEZAWA  further teaches wherein when a portion of the entire topology is specified (See fig. 8, par. 0064, wherein FIG. 8 illustrates examples of GUIs that designate a display/non-display of an information element; as taught by TAKEZAWA), the display controller performs control such that the partial topology related to a flow that passes through the specified portion is displayed (See fig. 5, par. 0055, wherein when it is determined to be YES in Step S502, the network-state displaying device determines an information element to be displayed on a link; as taught by TAKEZAWA).

As to claim 7, TAKEZAWA  teaches the limitations of claim 2. TAKEZAWA  further teaches wherein when the display controller displays the entire topology, the display controller unifies display modes for the symbols (See fig. 7, par. 0063, wherein FIG. 7 illustrates yet another example of displaying a symbol. In this example, in order to represent a VLAN ID, not only a second line but also another symbol that is different from a moving symbol indicating route information is further displayed with respect to an information element determined according to the occurrence of an event that indicates VLAN information; as taught by TAKEZAWA), and when the display controller displays the partial topology, the display controller differentiates among the display modes for the symbols according to a type of the data (See fig. 8, par. 0064, wherein using a setting screen of a GUI 804, whether a traffic state is to be displayed on the screen of the network topology of FIG. 1 is selected; as taught by TAKEZAWA).

As to claim 8, TAKEZAWA  teaches the limitations of claim 2. TAKEZAWA  further teaches wherein the display controller changes a layout in which a topology is displayed, according to whether the displayed topology is the entire topology or the partial topology (See par. 0030, wherein the layer is a logical image-drawing area in which one layer has a drawing area for one image. The layer is a drawing function that displays an image on a drawing area of each layer so that the images are superimposed over one another, which makes it possible to control display/non-display of an image for each layer and to control which image displayed on the layer is to be displayed; as taught by TAKEZAWA).



As to claim 9, TAKEZAWA  teaches the limitations of claim 1. TAKEZAWA  further teaches wherein according to a display size or a display magnification of the topology, or according to the number of types of the data (See fig. 8, par. 0064, wherein FIG. 8 illustrates examples of GUIs that designate a display/non-display of an information element; as taught by TAKEZAWA), the display controller switches between unifying display modes for the symbols and differentiating among the display modes for the symbols according to a type of the data (See fig. 6, par. 0062, wherein an amount of transmission data and an amount of reception data are included in an amount of traffic for each port of a network device, so the amount of transmission data and the amount of reception data can also be individually confirmed if the directions of the movements of the symbols for transmission and reception are represented in opposite directions, like 601 and 602; as taught by TAKEZAWA).

As to claim 10, TAKEZAWA  teaches the limitations of claim 1. TAKEZAWA  further teaches wherein the display controller controls a display of the topology such that an anomalous portion in which an anomaly has been detected in the network is highlighted (See par. 0038, wherein the network-state displaying device displays a red second line 111 (#1) superimposed over a blue first line in Link 7, the red second line 111 (#1) indicating the occurrence of a failure; as taught by TAKEZAWA).

As to claim 11, TAKEZAWA  teaches the limitations of claim 10. TAKEZAWA  further teaches wherein the display controller controls a display of a partial topology that is a topology corresponding to a portion related to the anomalous portion in the network (See par. 0039, wherein the network-state displaying device controls such that the second layer is displayed above and the first layer is displayed below. Accordingly, the blue first line that is previously placed is completely hidden under the red second line 111 (#1) that indicates the occurrence of a failure, but the movement of a portion of the symbol 110 (#2) marked with “” that is not hidden under the red second line 111 (#1) can be found out; as taught by TAKEZAWA).

As to claim 12, TAKEZAWA  teaches the limitations of claim 11. TAKEZAWA  further teaches wherein when the anomaly has been detected in the network, the display controller starts the display of the partial topology (See par. 0055, wherein one or more information elements are selected from the route information, the failure information, the traffic information, and the VLAN information described above; as taught by TAKEZAWA).

As to claim 13, TAKEZAWA  teaches the limitations of claim 1. TAKEZAWA  further teaches wherein the display controller controls a report of an anomaly detected in the network (See fig. 4A, par. 0048, wherein for each information element registered in “TYPE OF INFORMATION ELEMENT”, pieces of attribute information on a thickness, a color, and blinking/non-blinking of a link to be displayed in “THICKNESS OF LINK”, “COLOR OF LINK”, and “BLINKING/NON-BLINKING OF LINK”, respectively. Further, each entry holds pieces of attribute information on a form and blinking/non-blinking of a symbol to be displayed in “FORM OF SYMBOL” and “BLINKING/NON-BLINKING OF SYMBOL”; and as a result, for each information element, the network-state displaying device determines an attribute of a line or symbol to be displayed to perform a display; as taught by TAKEZAWA).

As to claim 14, TAKEZAWA  teaches the limitations of claim 1. TAKEZAWA  further teaches wherein using the topology and the symbol, the display controller controls a display of a current state of the network and a display of a state of the network at a specified date and time in times past (See fig. 8, par. 0064, wherein using a setting screen of a GUI 803, route information and date and time a past state are selected to be displayed on the screen of the network topology of FIG. 1; as taught by TAKEZAWA).

As to claim 15, TAKEZAWA  teaches the limitations of claim 14. TAKEZAWA  further teaches wherein when an anomaly has been detected in the network in a state in which the flow in the network in times past is displayed, the display controller performs control such that the current state of the network is displayed (See fig. 8, par. 0064, wherein using a setting screen of a GUI 801, whether a line reporting failure information is to be displayed on a screen of the network topology of FIG. 1, and whether blinking for the report is to be performed are selected; as taught by TAKEZAWA).

As to claim 16, TAKEZAWA  teaches the limitations of claim 1. TAKEZAWA  further teaches wherein a type of the data is classified by at least one of an address of a transmission destination of the data or an address of a transmission source of the data (See fig. 8, par. 0064, wherein using a setting screen of a GUI 803, route information such as source device or destination IP address are selected to be displayed on the screen of the network topology of FIG. 1; as taught by TAKEZAWA).

As to claim 17, TAKEZAWA  teaches the limitations of claim 1. TAKEZAWA  further teaches wherein the information processing apparatus controls a display of a list of information related to a plurality of the flows each corresponding to a plurality of types of the data (See figs. 2A-4B, pars. 0032-0060, for example fig. 4b, par. 0050, wherein each entry in the information-element displaying priority table 207 holds, for each information element registered in “TYPE OF INFORMATION ELEMENT”, a value corresponding to an order of priority in “PRIORITY”. An information element with a smaller value is given a higher priority. The network-state displaying device refers to the information-element displaying priority table 207, so as to determine a priority for a display of symbol/line and to perform a control; as taught by TAKEZAWA).

As to claim 18, TAKEZAWA  teaches the limitations of claim 1. TAKEZAWA  further teaches wherein the information processing apparatus controls a display of states of a switch and a device (See fig. 7, par. 0063, wherein in FIG. 7, when VLAN information is represented in a link such as Link 1-1, Link 1-2, Link 2, Link 3-1, or Link 3-2, a number of a VLAN ID is added to a symbol 701 (#1 to #5); as taught by TAKEZAWA) that are related to a flow selected from a plurality of the flows each corresponding to a plurality of types of the data (See figs. 2A-4B, pars. 0032-0064, for example fig. 8, par. 0064, wherein using a setting screen of a GUI 804, whether a traffic state is to be displayed on the screen of the network topology of FIG. 1 is selected; as taught by TAKEZAWA).

As to claim 19, TAKEZAWA  teaches an information processing method that is performed by an information processing apparatus, the information processing method comprising: controlling a display of a flow by displaying (See fig. 3B, par. 0041, wherein as the information on an amount of traffic, the network-state displaying device generates a traffic-information table 204; as taught by TAKEZAWA), on a topology of a network (See fig. 1, par. 0022, wherein fig. 1 is a diagram of a network topology displayed on a network-state displaying device; as taught by TAKEZAWA), a symbol indicating data that flows in the network (See fig. 1, par. 0032, wherein the network-state displaying device displays a symbol 110 (#1) marked with “”on a blue first line in Link 11 in the network topology of FIG. 1, and repeatedly dynamically moves it in a direction of an arrow A (#1) from server 2 to device 8; as taught by TAKEZAWA), the flow being the flowing of the data in the network (See figs. 1-5, par. 0042, wherein the network-state displaying device displays, on the network topology, a green second line superimposed over a line corresponding to the link name, the green second line indicating a traffic state; as taught by TAKEZAWA); and changing a display mode for the symbol for each type of the data (See fig. 6, par. 0062, where in order to represent an amount of traffic in a link, not only a second line but also another symbol that is different from a moving symbol 110 indicating route information is further displayed with respect to an information element determined according to the occurrence of an event that indicates a traffic state. In FIG. 6, an amount of traffic is represented by the size of a symbol; as taught by TAKEZAWA).

As to claim 20, TAKEZAWA  teaches a program that causes a computer to perform a process comprising: controlling a display of a flow by displaying (See fig. 3B, par. 0041, wherein as the information on an amount of traffic, the network-state displaying device generates a traffic-information table 204; as taught by TAKEZAWA), on a topology of a network (See fig. 1, par. 0022, wherein fig. 1 is a diagram of a network topology displayed on a network-state displaying device; as taught by TAKEZAWA), a symbol indicating data that flows in the network (See fig. 1, par. 0032, wherein the network-state displaying device displays a symbol 110 (#1) marked with “”on a blue first line in Link 11 in the network topology of FIG. 1, and repeatedly dynamically moves it in a direction of an arrow A (#1) from server 2 to device 8; as taught by TAKEZAWA), the flow being the flowing of the data in the network (See figs. 1-5, par. 0042, wherein the network-state displaying device displays, on the network topology, a green second line superimposed over a line corresponding to the link name, the green second line indicating a traffic state; as taught by TAKEZAWA); and changing a display mode for the symbol for each type of the data (See fig. 6, par. 0062, where in order to represent an amount of traffic in a link, not only a second line but also another symbol that is different from a moving symbol 110 indicating route information is further displayed with respect to an information element determined according to the occurrence of an event that indicates a traffic state. In FIG. 6, an amount of traffic is represented by the size of a symbol; as taught by TAKEZAWA).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Publication Number
Filing Date
Title
US20070214412A1
2007-05-15
Method and System for Generating a Network Monitoring Display with Animated Utilization Information
US20160239185A1
2015-02-16
Method, system and apparatus for zooming in on a high level network condition or event
US20090327903A1
2009-04-28
System and Method for Network Topology and Flow Visualization


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643. The examiner can normally be reached M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                                                                                                                                                        

/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174